DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 11/28/2022.
Claims 1-2, 4-7, 12, 27-28, 34, 36-37, 45, 47, 53, 55 and 57-58 are pending. Claims 1-2, 5, 7, 12, 37, 45, and 55 are currently amended. Claims 50 and 52 are newly cancelled. Claim 53 is withdrawn without traverse in response to the restriction requirement. The rest of the claims are previously presented.  1-2, 4-7, 12, 27-28, 34, 36-37, 45, 47, 55 and 57-58 and are hereby examined on the merits. 

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein step i) comprises fermentation of the biomass with one or more bacteria selected from lactic acid bacteria, acetic acid bacteria, propionic acid bacteria and bifido bacteria”. It is unclear if the step of fermentation with the bacteria as recited in the claim is an extra step/action of treating the biomass, or claim 2 further limits the bacteria fermentation enzyme of claim 1 (e.g., the bacteria fermentation enzyme as recited is provided or produced by the bacteria). Note that applicant has admitted on page 8 bottom para. of the specification that a person skilled in the art would understand that the fermentation enzymes could be subjected to two different interpretations (e.g., purified enzyme, or enzymes produced by bacteria during the process of fermentation).
 For the purpose of examination, claim 2 is interpreted to limit the bacteria fermentation enzymes of claim 1, i.e., the bacteria fermentation enzymes are provided by a lactic acid bacteria, an acetic acid bacteria, a propionic acid or a bifido bacteria during fermentation.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 12, 27-28, 34, 36-37, 47 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakitchaiwattana WO2015/133973 A1 (hereinafter referred to as Prakitchaiwattana).
Regarding claims 1, 2, 5-7, 12, 28, 34, 36-37 and 55, Prakitchaiwattana teaches a process of preparing a low sugar fruit juice from a 100% fruit juice such as pineapple juice and orange juice, comprising fermenting the juice with a lactic acid bacteria such as Lactobacillus plantarum for 24-120 hours followed by post-treatment (e.g., pasteurization); wherein the sugar in the juice is reduced by 10-70% (Abstract; Example 1-2; page 6 , line 4-6). Necessarily, it is the enzymes produced by the bacteria during fermentation that broke down the sugar in the juice, thus reading on “treating the biomass with fermentation enzymes to reduce the sugar concentration”. Further a juice contains sucrose, glucose and fructose as recited in claim 12 (page 1, line 15-16).
Prakitchaiwattana teaches heating (e.g., pasteurization) after the fermentation which is the same as that recited in claim 6, thus will necessarily further reduce the sugar concentration and increase the activity of the fermentation enzyme. See In re Best.
Regarding claim 4, Prakitchaiwattana teaches removing microorganism such as LAB after fermentation (page 6, line 8-9).
Regarding claim 27, given that Prakitchaiwattana teaches essentially the same process as that recited in claim 1, there is no manipulative difference between the prior art and the claimed invention. Therefore, the process as disclosed by the prior art would have resulted in the increasing of the carotenoid. See In re Best.
Regarding claim 47, Prakitchaiwattana teaches heating the juice before fermentation (e.g., pasteurization) (page 5, line 21; page 7, line  23).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Prakitchaiwattana as applied to claim 1.
Regarding claim 57, Prakitchaiwattana as recited above teaches that the total sugar is reduced by 10-70%; further, given that un-treated juice has a total sugar content of 110-160 g/L (page 1, line 15-17), the fermented juice will have a total sugar content that overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 58, Prakitchaiwattana as recited above teaches that the total sugar is reduced by 10-70%, which encompasses the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 45 is  rejected under 35 U.S.C. 103 as being unpatentable over Prakitchaiwattana as applied to claim 1 above, and further in view of Hugenholtz US Patent Application Publication No. 2015/0320099 A1 (hereinafter referred to as Hugenholtz).
Regarding claim 45, Prakitchaiwattana  teaches fermenting a juice with a Lactobacillus lactic acid bacteria but is silent regarding adding nitrogen and phosphate before fermentation.
In the same field of endeavor, Hugenholtz teaches a method of reducing sugar in juice by fermentation with a LAB such as Lactobacillus in which the LAB  is grown and cultured in MRS medium  ([0004; 0015; 0026; 0104]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prakitchaiwattana by including MRS medium such that the LAB could be grown and cultured.
MRS medium is known to contain phosphate and nitrogen source.
Claim 45 is  rejected under 35 U.S.C. 103 as being unpatentable over Prakitchaiwattana as applied to claim 1 above, and further in view of Bachmann US Patent Application Publication No. 2012/0288573 A1 (hereinafter referred to as Bachmann).
Regarding claim 45, Prakitchaiwattana  teaches a  sugar reduced juice such as orange juice but is silent regarding adding calcium after step i).
Bachmann teaches adding inter alia, calcium to a juice such as orange juice so as to provide a diet for preventing bone metabolism order (Abstract; Example 3; 0016).
Both Prakitchaiwattana  and Bachmann are directed to orange juice. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prakitchaiwattana  by adding calcium to the orange juice of Prakitchaiwattana so as to provide a diet for preventing bone metabolism order.
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 rejection is withdrawn (except for claim 2) in view of the amendments made to the claims, or because applicant’s arguments are persuasive. As for claim 2, it is unclear if the step of fermentation with the bacteria as recited in the claim is an extra step/action of treating the biomass, or claim 2 further limits the bacteria fermentation enzyme (e.g., the bacteria fermentation enzyme as recited is provided or produced by the bacteria). Note that applicant has admitted on page 8 bottom para. that a person skilled in the art would understand that the fermentation enzymes could be subjected to two different interpretations (e.g., purified enzyme, or enzymes produced by bacteria during the process of fermentation).
The art rejection over Wiesenberger is withdrawn in view of the amendment made to claim 1.
The art rejection over Fleming is withdrawn because claims 50 and 52 are cancelled.
Regarding the rejection over Prakitchaiwattana, applicant argues on pages 9 -10 of the Remarks that that claim 1 is novel over Prakitchaiwattana, for the reason that although the Abstract of Prakitchaiwattana discloses pasteurization, it does not provide details when the process of pasteurization occurs, that example of Prakitchaiwattana only talks about pre-treatment pasteurization, and that Prakitchaiwattana fails to teach the sugar content is reduced by pasteurization.
Applicant’s arguments are considered but found unpersuasive because:
First, the Abstract of Prakitchaiwattana disclosed that  “low sugar fruit juice” can be “kept as fresh, frozen, pasteurized in hermetically sealed package”, indicating that the low sugar juice per se has been through a pasteurization treatment. Further, the Abstract and page 6, line 4-6 of the specification teaches that the low sugar juice is a result of subjecting 100% juice to a biological process (e.g., fermentation), thus, it logically follows that the pasteurization takes place after fermentation. On the other hand, if a pasteurized starting material (100% juice) goes through a long and complex biological process (e.g., LAB fermentation for 24-120 hours) and results in a final product (e.g., low sugar juice) that is not further pasteurized, it is unlikely that one would consider the final product a “pasteurized” one.
Second, regarding the examples of Prakitchaiwattana,  “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). In the instant case, as recited above, the abstract and the rest of the specification is sufficient to inform a skilled artisan that the limitation about pasteurization after fermentation is within the domain of prior art.
Third, where the prior art teaches the same type of post treatment  as those disclosed by the claimed invention (see instant claim 6), it logically follow that the pasteurization as disclosed by prior art would have reduced the sugar concentration and increase the activity of the fermentation enzyme. See In re Best. Further, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. See MPEP 2145.II.

Pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Vafeiadi US Patent Application Publication No. 2018/0146699 A1, which describes a method of preparing a sugar reduced product from a biomass (e.g., food material) comprising treating the biomass with bacterial fermentation enzymes to reduce the sugar, and followed by pasteurization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793